UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6842



THEODORE LEONARD SZAFRANSKI,

                                              Plaintiff - Appellant,

          versus


L. K. KELLY, Warden, Greensville Correctional
Center; A. M. PARKER, JR., Superintendent,
Greensville Correctional Center; R. LANN, In-
vestigator, Greensville Correctional Center;
F. SPENCE, Administrator, Greensville Correc-
tional Center,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-98-273-R)


Submitted:   January 29, 1999             Decided:   March 16, 1999


Before ERVIN and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theodore Leonard Szafranski, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theodore Leonard Szafranski appeals from the district court’s

order dismissing his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint

without prejudice* and the district court’s order denying relief on

his motion filed pursuant to Fed. R. Civ. P. 60(b).    We have re-

viewed the record and the district court’s opinion and order and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Szafranski v. Kelly, No. CA-98-273-R

(W.D. Va. Apr. 24, 1998; June 1, 1998).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       Generally, dismissals without prejudice are not appealable.
See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066 (4th Cir. 1993). However, since amendment to Appel-
lant’s complaint could not cure the “defects” the district court
found in his case, the district court’s dismissal is a final,
appealable order. Id. at 1066-67.


                                 2